A Publicly Traded Company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 1629-2 ANNOUNCEMENT TO THE MARKET Public Request of Power of Attorney BRF SA (“Company") hereby informs its shareholders and the market that will hold public proxy solicitation, pursuant to CVM Instruction 481/2009, to vote at the Company's Annual and Extraordinary General Meeting (“Meeting") to be held on April 3, 2014 at 11:00 a.m. The public proxy will cover all matters relating to the meeting´s agenda. The Company will also enable electronic powers of attorney to be sent through www.proxyvoting.com.br platform to vote in this Meeting. To access the electronic platform you must first register and obtain a login access, and the registration and login are completely free for Shareholders. Powers of attorneys shall be received from 12h00 p.m., March, 28, 2014 until April 02, 2014, at 12h00 p.m. Copies of the documents to be discussed in the Meeting, including those required by CVM Instruction 481/2009 are available to shareholders at the Company's head office, in its Investor Relations' website (www.brf-br.com/ir) as well in CVM and BM&FBOVESPA sites. São Paulo, March 14, 2014 Augusto Ribeiro Júnior Chief Financial and Investor Relations Officer
